Per Curiam.
Certiorari was granted to review a denial of a request for reconsideration of an order of the Workmen’s Compensation Commission denying employee’s petition to reopen the proceedings to take additional evidence.
There is ample justification to sustain the commission’s discretionary refusal to reopen the proceedings upon a determination that the additional evidence sought to be submitted on rehearing was neither new or significant nor unavailable at the time of the hearing on the merits.
Affirmed.